Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4, 6-16, and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/06/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on 01/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,398,864 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-4 and 6-21, the Gevins (U.S. PGPub No. 2007/0093706), Picht (U.S. PGPub No. 2011/0237923), Levendowski (U.S. PGPub 2002/0029005), Stone (U.S. Patent No. 4,268,101), and Wilson (U.S. PGPub No. 2012/0179062) references fail to teach “a base in the first opening of the cap, the base including a second opening aligned with the first opening; and a grip cantilevered from the base and extending upward from the cap and away from a central axis of the second opening such that a gap is defined between the grip and the cap, the gap sized to receive a finger of a user and maintained while an electrode is inserted through the second opening.”.  Gevins teaches a similar headset comprising an electrode holder including a base defined through the cap and a grip cantilevered from the cap. However, Gevins fails to teach wherein the base includes a second opening aligned with the first opening of the cap such that the ‘grip’ of Gevins no longer reads on the structure of the grips as claimed. Picht teaches a similar EEG cap but fails to cure the above noted deficiencies of Gevins. Stone teaches an electrical connector that appears to have two cantilevered grips extending upwards (Fig 1 diverging ears 23/25), however this structure of Stone provides a different function than that of the claimed grips and there would be no reasonable motivation or rationale to incorporate the diverging ears of Stone into the device of Gevins. Wilson teaches an electrode applicator with two cantilevered grips (see fig 1), but similarly to the Stone reference, there would be no reasonable motivation or rationale to incorporate the grips of the electrode applicator of Wilson into the headset of Gevins.  No other pertinent prior art reference were found that would overcome the above deficiencies. Any combination of references to arrive at the device of claims 1-4 and 6-21 would solely rely on impermissible hindsight benefit using information solely gleaned from the applicant’s . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                            
/EUN HWA KIM/Primary Examiner, Art Unit 3794